742 So. 2d 357 (1999)
Edward W. STOKER, Jr., Appellant,
v.
Donna M. STOKER, Appellee.
No. 97-05031.
District Court of Appeal of Florida, Second District.
August 13, 1999.
*358 David R. Singha, St. Petersburg, for Appellant.
Alison B. Copley, Sebring, and Cynthia L. Greene, Miami, for Appellee.
PER CURIAM.
Edward W. Stoker, Jr. (husband) appeals from a final judgment of dissolution of marriage determining that Donna M. Stoker (wife) is entitled to reasonable attorney's fees. The order establishing the wife's entitlement to attorney's fees provides that the fee amount would be determined at a subsequent date. This court has previously held that an order merely establishing entitlement to attorney's fees is a nonappealable, nonfinal order. See Ritter v. Ritter, 690 So. 2d 1372 (Fla. 2d DCA 1997); State, Dept. of Health and Rehabilitative Services on Behalf of McCarthy v. McCarthy, 645 So. 2d 1082 (Fla. 2d DCA 1994). Therefore, we dismiss this appeal without prejudice to appeal a subsequent final order setting the amount of attorney's fees.
Dismissed.
THREADGILL, A.C.J., and GREEN and STRINGER, JJ., Concur.